COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00039-CR


Barclay Edward Berdan II                   §   From County Criminal Court No. 9

                                           §   of Tarrant County (1327699)

v.                                         §   January 22, 2015

                                           §   Opinion by Justice Gabriel

The State of Texas                         §   (en banc) (nfp)

                        JUDGMENT ON REHEARING

      After reviewing Appellant’s motion for rehearing and motion for rehearing

en banc, we deny the motions.              We withdraw our November 6, 2014

memorandum opinion and judgment and substitute the following.

      The court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel